Citation Nr: 1142676	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  08-06 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for aspergillosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for service connection for aspergillosis.

In October 2010 the Veteran and his wife testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.


FINDINGS OF FACT

Competent and persuasive medical and lay evidence of record reflects that the Veteran's aspergillosis is related to active service.


CONCLUSION OF LAW

With resolution of the benefit of the doubt in the appellant's favor, the criteria for establishing service connection for aspergillosis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  Given the favorable decision in this case, no further discussion of VA's duty to notify or assist the Veteran in completing his claim is necessary. 

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he developed a fungal infection, later diagnosed as aspergillosis, as a result of his military service and duties in the Republic of Vietnam.  He has argued that tropical aspergillosis is only obtainable in Southeast Asia, and he has asserted that he has not traveled out of the United States since his military service in Vietnam.  He also claims that his aspergillosis has had the ability to go dormant with treatment and then reappear over the years.  The National Personnel Records Center has confirmed that the Veteran served in the Republic of Vietnam from November 1967 to June 1969.

The Veteran's service treatment records are negative for any complaints, findings, or treatment of aspergillosis.  However, his service treatment records do reveal treatment for a common cold in May 1967 and for upper respiratory infections in November 1968, August 1969, September 1969, October 1969, and December 1969.  In addition, such records reveal treatment in service for a variety of skin conditions: groin rash in August 1966; left foot rash in June 1968; chronic tinea cruris and intertigo affecting his thighs, arms, and face in February 1969, March 1969, and April 1969; right hand rash in May 1969; folliculitis affecting his leg in June 1969; and possible allergic rash in August 1969 and September 1969.  In January 1970, it was noted that the Veteran had a 12-month history of recurrent generalized urticaria, which started while he was in Vietnam.  Finally, such records reveal treatment in service for bilateral otitis externa in July 1968, as well as treatment for an infected sebaceous cyst behind his left ear that was drained in April 1969 and surgically removed in January 1970.

The Veteran contends that, following his discharge from service, he was "misdiagnosed" with other illnesses before finally being diagnosed with aspergillosis in February 2004.  The medical evidence of record dates back to September 1985 and reveals initial private treatment for a sebaceous cyst behind the Veteran's right ear in September 1985, for pneumonia in September 1986, for left otitis media in January 1987, and for bronchitis in July 1987.  In August 1987, a private treatment record suggested that a bronchial lesion was too peripheral to visualize.  Thereafter, private treatment records documented the Veteran's ongoing treatment for illnesses such as pneumonia, emphysema, chronic obstructive pulmonary disorder, and asbestosis, as well as for a variety of non-respiratory illnesses.  In October 2004, a private treatment record noted that the Veteran had a history of emphysema since 1982.

In December 2003, a private chest x-ray report revealed a new right apical/upper lobe pleural-parenchymal opacity and right perihilar opacity.  In January 2004, a private treatment record noted that the Veteran had a significant asbestos exposure history in the 1970-1980 time frame.  In February 2004, the Veteran underwent a private right thoracotomy to remove the pleural-based lung mass, which was thought to be cancerous.  Subsequent testing revealed that this mass was a fungal infection in his right lung, identified as a non-invasive aspergillus species (aspergilloma) and diagnosed as pulmonary aspergillosis.  In June 2004, a private treatment record assessed most probably invasive aspergilloma.  An October 2004 medical examination report reflected a diagnosis of systemic aspergillosis.  Thereafter, private treatment records have documented the Veteran's ongoing symptoms and treatment for aspergillosis.

The Veteran underwent a VA respiratory examination in November 2006, performed by a physician assistant who noted her review of the claims file.  The examiner noted that the Veteran's service treatment records revealed one upper respiratory infection in August 1969, but no others.  The Veteran stated that after being treated in the military, he continued to have respiratory problems with fever and chills, but did not follow up with doctors.  It was noted that after he was discharged from the military, he worked at a paper facility where he had significant exposure to asbestos.  It was also noted that in 1972, he was diagnosed with pneumonia, and that a bronchoscopy at that time revealed an unidentifiable lesion.  The examiner noted the Veteran's treatment in service for cysts to the ears and a fungal infection to the groin area (tinea cruris), but stated that these are not conditions that go to the lung.  The examiner diagnosed the Veteran with aspergillosis, and opined that the Veteran's current condition could not be connected to the military based on the evidence of record.  Specifically, she noted that the Veteran's in-service respiratory illness was treated and resolved in service, that she did not see any treatment for a fungal infection of the lungs in service, and that there were no records after the military that would "connect him to a service connection condition."  In sum, the examiner concluded that she could not resolve this issue without resorting to mere speculation.

Later in November 2006, the Veteran's family practitioner, Dr. S., submitted a statement saying that the Veteran's right lobectomy performed in February 2004 removed tissue consisting of a fungus ball identified as aspergillus.  Dr. S. also noted that the Veteran had a history of chronic otitis externa since his Vietnam service in 1969, and that this chronic condition cleared when the Veteran was treated with anti-fungals for his aspergillus.  Dr. S. went on to state that it is reasonable to assume that the aspergillus may have been the causative organism of those infections and that the Veteran obtained the infection while in Vietnam.

In February 2007, Dr. S. submitted a statement identical to his November 2006 statement, except for the fact that in his February 2007 statement, he added that the fungus ball removed from the Veteran's lung had been identified as tropical aspergillus.  However, the basis for this conclusion was not provided, and the pathology report from the 2004 surgery did not indicate the aspergillus identified was tropical in nature.

In April 2008, Dr. S. submitted another statement reiterating that the fungus ball removed from the Veteran's lung had been identified as tropical aspergillus, and again stated that it is reasonable to assume that the aspergillus was the causative organism of the Veteran's otitis externa as well.  Dr. S. then expressed his belief that the Veteran was infected in Vietnam during his military service.

The Veteran underwent a VA respiratory examination in January 2010, performed by a family nurse practitioner who noted that the claims file was not available for review.  The examiner diagnosed the Veteran with aspergillosis and noted that such condition is at least as likely as not (50/50 probability) caused by or a result of military service/exposure.  The examiner stated that the Veteran was physically located in areas of known exposure to tropical aspergillosis.  She also noted that, according to the Veteran's statements, a long-standing misdiagnosis may have exacerbated his symptoms due to inappropriate treatment.  She further noted that because the claims file was not available for review/confirmation, some aspects of this opinion were speculatory.
      
In April 2010, a VA physician assistant reviewed the claims file and opined that the Veteran's aspergillosis is less likely as not (less than 50/50 probability) caused by or a result of military service.  Without citing any medical literature, she noted that the incubation period of aspergillosis is estimated to be between 48 hours to 3 months.  She stated she was unable to find any documentation in the Veteran's service records or private records (for three months following his time in the military) that showed the Veteran was suffering from the common symptoms of aspergillosis (fever, cough, hemoptysis, or wheezing).  Therefore, she reiterated her opinion that it is very unlikely that the Veteran's aspergillosis began while he was in the military.
      
At his October 2010 video conference hearing before the undersigned Veterans Law Judge of the Board, the Veteran testified that he hauled ammunitions, indigenous people, and animals when he was in service, and that he continued to get sick after his discharge from service.  

In August 2011 the Board requested an outside expert medical opinion to resolve the matter of the etiology of the Veteran's aspergillosis.

In a September 2011 medical opinion report, the reviewing physician indicated that he reviewed the claims file, and he provided information about the worldwide prevalence of aspergillus, common materials where aspergillus is found, and four main syndromes that aspergillus can cause.  He explained that an aspergilloma is a fungus ball that develops in preexisting cavities in the lung due to previous diseases, and it can coexist for decades prior to incidental findings of aspergilloma.  He noted that the Veteran was diagnosed with aspergillosis on biopsy in February 2004, resulting as necrotizing granulomatous inflammation; noninvasive on silver stain no angioinvasive disease.  The physician added that he could not see any specific strain identification in the record.  He concluded that this is consistent with aspergilloma superimposed on chronic necrosis, probably in his case emphysema and chronic obstructive pulmonary disease.  

He further explained that the Veteran's repeated different skin infections during service were likely caused by Fungus Tinea and not by aspergillus, but showed that the Veteran was prone to infections, including respiratory infections, pneumonia, and episodes of fever and chills.  He opined that based on the chronicity of the Veteran's symptoms, long-standing chronic obstructive pulmonary disease, the fact that fungal infection can stay in the body for decades, and the environment he worked in, which increased his chance to become infected, it is at least as likely as not caused by his military service exposure.  In addition, to the articulated medical rationale, the physician cited medical studies in support of his conclusions.

Resolving all doubt in favor of the Veteran, the Board finds that the Veteran's aspergillosis is related to military service.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The independent physician's conclusions and medical expert opinion were persuasive because they were supported by a fully articulated medical rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, service connection for aspergillosis is warranted.


ORDER

Entitlement to service connection for aspergillosis is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


